DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/473,286, filed on 06/25/2019. 
This action has been made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 & 06/25/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuleba, US Patent No.: 7,668,830.
Claim 1:
Zuleba discloses a data analysis method (See Abstract), comprising: 
by a client terminal (“computer” See Column 17, Lines 45-65), requesting a plurality of institution terminals to perform analysis of a matching attribute (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers), each of the institution terminals holding a database (See Column 4, Lines 5-15 & Column 5, Lines 20-25) that indicates a plurality of elements with respect to each of one or more attributes (“Further analysis or testing may be carried out to refine the matching logic for other data processing situations or circumstances. For example, for "across suppliers" matching processes a "store universe" data file may be analyzed to determine how often two data suppliers (e.g. McKesson and PDX) have stores in the same geographies. This analysis may help determine the patient travel match expectations between, for example, McKesson and PDX patients. The data attributes that may be considered in the analysis may, for example, include State, County, MSA, Zip Code 5-digit and Zip Code 3-digit” See Column 3, lines 15-45 & Column 27, Lines 30-45); 
(“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers), in response to the request from the client terminal, performing conversion processing including encryption (“DS encrypts selected data fields (e.g., patient-identifying attributes and/or other standard attribute data fields) in the patient records to convert the patient records into a first "anonymized" format” See Column 1, Lines 49-60 & Column 5, Lines 1-15 & 25-67) on an element belonging to the matching attribute within the database of the institution terminal (“The encrypted data attributes and the assigned ID are then stored within a reference database for use in future matching processes.” See Column 6 Lines 1-15), and sending converted data obtained by the conversion processing to an outsource terminal (“DS encrypts selected data fields (e.g., patient-identifying attributes and/or other standard attribute data fields) in the patient records to convert the patient records into a first "anonymized" format” See Column 1, Lines 49-60 & Column 5, Lines 1-15 & 25-67); 
by the outsource terminal, integrating a plurality of the converted data (“DS encrypts selected data fields (e.g., patient-identifying attributes and/or other standard attribute data fields) in the patient records to convert the patient records into a first "anonymized" format” See Column 1, Lines 49-60 & Column 5, Lines 1-15 & 25-67) sent from the plurality of institution terminals (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers) to generate integrated converted data (“DS encrypts selected data fields (e.g., patient-identifying attributes and/or other standard attribute data fields) in the patient records to convert the patient records into a first "anonymized" format” See Column 1, Lines 49-60 & Column 5, Lines 1-15 & 25-67), and sending the integrated converted data to each of the plurality of institution terminals (“ integrating multi-sourced patient data records individual patient-by-patient into a longitudinal database without risking breach of patient privacy. It will be understood that the specific solution is referenced for purposes of illustration only, and that the inventive matching algorithms may readily find application in other solutions for integrating de-identified data records in a longitudinal database.” See Column 5, Lines 19-25); 
by each of the plurality of institution terminals (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers), comparing each matching attribute of a plurality of the elements within the database of the institution terminal with the integrated converted data (“DS encrypts selected data fields (e.g., patient-identifying attributes and/or other standard attribute data fields) in the patient records to convert the patient records into a first "anonymized" format” See Column 1, Lines 49-60 & Column 5, Lines 1-15 & 25-67) sent from the outsource terminal, to identify, as a common element, an element associated with the matching attribute and held in common by at least two of the plurality of institution terminals (See Column 3, Lines 25-67 & Column 4, Lines 1-18 & Column 9, Lines 45-55).  
Claim 2:
Zuleba discloses wherein the client terminal is one of the plurality of institution (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers) terminals and requests a plurality of remaining institution terminals to perform analysis of the matching attribute, the plurality of remaining institution terminals being the plurality of institution terminals excluding the client terminal (“Analysis of test results such as shown in Tables 8A-8E provide an experimental basis for recommending or selecting particular sets of data attributes and levels for effective matching process implementations” See Column 27, Lines 30-45).    
Claim 3:
(See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45) and sends the integrated converted data to a plurality of remaining institution terminals (“DS encrypts selected data fields (e.g., patient-identifying attributes and/or other standard attribute data fields) in the patient records to convert the patient records into a first "anonymized" format” See Column 1, Lines 49-60 & Column 5, Lines 1-15 & 25-67), the plurality of remaining institution terminals being the plurality of institution terminals excluding the outsource terminal (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers).  
Claim 5:
Zuleba discloses wherein the client terminal further requests each of the plurality of institution terminals (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers) to perform analysis of a required attribute, and each of the plurality of institution terminals further selects, as an output element, an element associated with the common element from a plurality (“Analysis of test results such as shown in Tables 8A-8E provide an experimental basis for recommending or selecting particular sets of data attributes and levels for effective matching process implementations” See Column 27, Lines 30-45).    
Claim 6:
Zuleba discloses wherein the client terminal further acquires a plurality of the analysis results (“Analysis of test results such as shown in Tables 8A-8E provide an experimental basis for recommending or selecting particular sets of data attributes and levels for effective matching process implementations” See Column 27, Lines 30-45) sent respectively from the plurality of institution terminals (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers), and integrates the output elements contained respectively in the plurality of analysis results (“Analysis of test results such as shown in Tables 8A-8E provide an experimental basis for recommending or selecting particular sets of data attributes and levels for effective matching process implementations” See Column 27, Lines 30-45).  
Claim 7:
Zuleba discloses wherein in requesting the analysis of the required attribute, the client terminal imposes a condition (“Table 5 shows matching efficiency ranks for various combinations of data attributes that were used in the trial runs as minimum match requirements for assigning an LRx Patient ID. Tables 6 and 7 shows results of investigations and tests of various combinations of data attributes as potential basis for finding matching between two data records under common data processing conditions or scenarios.” See Column 20, Lines 9-15) for obtaining the analysis result on each of the plurality of institution terminals (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers).  
Claim 8:
Zuleba discloses wherein in requesting the analysis of the required attribute, the client terminal imposes, as the condition, a condition (“Table 5 shows matching efficiency ranks for various combinations of data attributes that were used in the trial runs as minimum match requirements for assigning an LRx Patient ID. Tables 6 and 7 shows results of investigations and tests of various combinations of data attributes as potential basis for finding matching between two data records under common data processing conditions or scenarios.” See Column 20, Lines 9-15) that the required (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers).  
Claim 9:
Claim 9 is rejected on the same basis as claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zuleba, US Patent No.: 7,668,830 in view of Devarajan, US 20100125903.
Claim 4:
Zuleba discloses wherein when performing the conversion processing (“DS encrypts selected data fields (e.g., patient-identifying attributes and/or other standard attribute data fields) in the patient records to convert the patient records into a first "anonymized" format” See Column 1, Lines 49-60 & Column 5, Lines 1-15 & 25-67) on the element belonging to the matching attribute, each of the plurality of institution (“The medical service providers (e.g., pharmacies, hospitals or clinics) or their agents (e.g., data clearing houses, processors or vendors) supply individually identified patient transaction records” See Column 1, Lines 25-60 & Column 3, lines 15-45 & Column 27, Lines 30-45 wherein the institution terminals performs the same functions are the service providers/suppliers).  Zuleba fails to disclose the following: “applies a Bloom filter to the element to convert the element to a BF value including at least one integer, and encrypts the BF value.”  However, Devarajan discloses “applies a Bloom filter to the element to convert the element to a BF value including at least one integer, and encrypts the BF value (See Devarajan Paragraphs 0043 & 0066 & 0121-0125).” It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zuleba by the teachings of Devarajan to provide improved secured data more effectively (See Devarajan Paragraph 0066).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chew, US 20100054477, discloses a Method for Encrypting Data E.g. Patient Medical History Record, Involves Encrypting Encryption Attribute and File Encryption Key (FEK) With User Public Key to Create Encrypted Encryption Attribute And Encrypted FEK.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 3, 2021